On Petition for a Eehearing.
Berkshire, J. —
In the preparation of the original opinion the fact that the record disclosed the date at which the petition to sell was filed was overlooked. The record shows the petition to have been filed on December 24th, 1884; that fact, however, will not alter the conclusion announced in the original opinion. The original order to sell the real estate *59was made October —, 1885, and was for a public sale; on the 2d day of May, 1886, the order was changed to an order for a private sale.
Filed May 9, 1889.
The property was sold and conveyed June 27th, 1887. At that time the crops over which the controversy arose were growing on the land, but had no existence at the date of the decedent’s death. This was a fact of which the purchaser was bound to take notice, and it should not have been overlooked by the administrator when he had the real estate appraised. Ordinarily, as between vendor and vendee, growing crops pass with the freehold and as a part of the freehold, but this only applies as to growing crops which belong to the vendor. Growing crops belonging to somebody else do not pass. The vendor can not pass the title to that which does not belong to him. This is a proposition too plain to require the citation of authorities.
The purchaser at the administrator’s sale acquired title to the freehold, and to whatever belonged to it at the time of his purchase, but he acquired nothing more. The appellees were not the vendors of the purchaser; he acquired his title from the decedent through the administrator.
The appellees sowed, planted and cultivated the 'crops in controversy, and during the time were rightfully in possession of the real estate, and had the right to cultivate it. The crops were therefore no part of the freehold, but personal property belonging to the appellees. Under the circumstances, the appellant had no interest in the crops or claim upon them.
The petition is overruled, with costs.